280 S.W.3d 791 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Terreal KIRK, Defendant/Appellant.
No. ED 91323.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Christopher A. Koster, Shaun J. MacKelprang, Jefferson City, MO, for Plaintiff/Respondent.
Edward Scott Thompson, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Terreal Kirk appeals from the judgment of the trial court finding him guilty of burglary and arson. We have reviewed *792 the briefs of the parties and the record on appeal and conclude that the trial court's admission of evidence of phone messages left by Appellant for the victim of his crimes was not an abuse of discretion. State v. Hutchison, 957 S.W.2d 757, 763 (Mo.banc 1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).